 In the Matter of KROELLS BROTHERS, LTD.andGREEN FRUIT PACING,CANNING & OLIVE OIL EMPLOYEES UNION, No. 22383Case No. R-2649.-Decided July 18, 1941Jurisdiction:orange packing industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board ; electionnecessary, to be held at the peak of the first packingseason.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding supervisory and clerical employees ; no controversy as to.McDaniel d^ Lyon.,byMr. George C. Lyon,of Los Angeles, Calif.,for the Company.Mr. 0. L. Farr,of Lindsay, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 4, 1940, Green Fruit Packing, Canning & Olive OilEmployees Union, No. 22383, herein called the Union, filed with theRegional Director for the Twentieth Region (San Francisco, Cali-fornia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Kroells Brothers,Ltd., Lindsay, California,, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On June 2, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to 'Section 9(c) of the Act and Article III, Section 3, of National. Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On June 6, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on June 16, 1941, at Lindsay,California, before Leroy Marceau, the Trial Examiner duly desig-33 N. L. R B, No 107553 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD,nated by the Chief Trial Examiner.The Company was, representedby counsel, the Union by its representative; both participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.At the close of the hearing, the Trial Examiner granteda motion of the Union to amend its petition to set forth correctlyits title.During the course of the hearing the Trial Examinermade several rulings on other motions and on objections to the admis-sion of evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FAOT1.THE BUSINESS OFD THE COMPANYKroells Brothers, Ltd., is a limited partnership, with its principalplace of business at Lindsay, California, where it is engaged in thepacking of oranges.During the spring season of 1940 and thefall season of 1940-1941, the Company shipped oranges valued at$104,717, approximately 90 per cent of which were shipped out of theState of California by California Fruit Growers Association, ofwhich the Company is a member.II.THE ORGANIZATION INVOLVEDGreen Fruit Packing, Canning & Olive Oil Employees Union, No.22383, is a labor organization affiliated with the American Federationof Labor. It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as exclusiverepresentative of its employees,until such time as it is certified bythe Board.A statement of the Trial Examiner read into the recordshows that the Union represents a substantial number of employeesin the unit alleged by it to be appropriate.,We find that a question has arisen concerning the representationof employees of the Company.3 The Trial Examiner stated that the Union presented 29 membership-application cardsbearing the names of persons who appear on the Company's pay roll of May 24, 1941.There are about 60 employees on the June 2, 1941,pay roll who are in the allegedappropriate unit. KROELLS BROTHERS, LTD.555IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, excluding supervisory and clerical employees, con-stitute an appropriate bargaining unit.The Company stated that ithad no objection to this unit.We find that all production and maintenance employees of theCompany, excluding supervisory and clerical employees, constitutea unit appropriate for the purposes of collective bargaining and thatsuch unit will insure to employees of the Company the full benefitof their-right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best be re-solved by an election by secret ballot.The Company packs fruitsduring two seasons.The first season commences on or about No-vember 15 and is completed by the latter part of January.The secondseason begins on or about April 1 and is finished about the end of June.The Union and the Company stated that they desired the election tobe held during the peak of ,the first season which would be aroundDecember 15, 1941.The Union and the Company also agreed thatthe pay roll for the period immediately preceding the date of theelection should be used to determine eligibility to vote.Under thecircumstances, we shall give effect to the desires of the parties anddirect that an election shall be held at the peak of the first season inDecember, the exact date to be determined by the Regional Director,eligible voters to be those on the pay roll for the period immediatelypreceding the date of the election, subject to such limitations andadditions as are set forth in the Direction hereinafter. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kroells Brothers, Ltd., Lindsay, California,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees of the Company, ex-cluding supervisory and clerical employees, constitute a unit appropri-ate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithKroells Brothers,Ltd., Lindsay,California,an election by secretballot shall be conducted during the first season in December on adate 'to be determinedby theRegional Director,under the direction,and supervision of the Regional Director for the Twentieth.Region,acting in this matter as agent for the National Labor RelationsBoard, and subject toArticleIII, Section 9,'of said Rules and Regu-lations, among all production and maintenance employees of the Com-pany who are employed during the pay-roll period immediatelypreceding the date of the election,including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States ortemporarily laid off,but excluding supervisory and clerical employees,and employees who, between the pay-roll date to be determined by theRegional Director and the date of the election,have quit or been dis-charged forcause, to determine whether or not such employees desireto be represented by Green Fruit Packing, Canning&Olive Oil Em-ployees Union, No. 22383, affiliated with the American Federationof Labor, for the purposes of collective bargaining.